DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 05 November 2020. As per applicant’s request, claims 1, 19-20 have been amended. Claims 1-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in applicant email of 11 February 2021 from Theo Kountotsis Reg. No. 54238.
The claims have been amended as follows:
1. (Currently Amended) An apparatus including a processor and one or more computer readable media, the one or more computer readable media having thereon a plurality of operating sections and the processor adapted to execute operating sections of the plurality of operating sections, the plurality of operating sections comprising: 
a reference data acquiring section acquires reference data serving as a reference, the reference data being output data of sensors operating under normal conditions; 
a target data acquiring section acquires a plurality of sets of target data serving as an examination target, each set of target data output by a plurality of sensors in real-time; 


an estimating section estimates, for each sensor, a degree of association of the sensor from a plurality of degrees of difference corresponding to sensor groups which include the sensor and estimates whether the sensor is a source of outlierness based on the degree of association estimated for the sensor,
wherein the reference data and the plurality of sets of target data are each expressed as two-dimensional coordinates in the reference data distribution and the target data distribution, respectively, and the reference and target data distributions are displayed in an overlapping manner on a common graph, and 
wherein the reference data distribution is generated by:
            
                p
                
                    
                        
                            
                                x
                            
                            
                                d
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                        ;
                        
                            
                                ω
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                    
                
                =
                N
                
                    
                        
                            
                                x
                            
                            
                                d
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                        ;
                        
                            
                                μ
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                            
                                p
                            
                        
                        ,
                        
                            
                                Σ
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                            
                                p
                            
                        
                    
                
                ,
                 
                
                    
                        ω
                    
                    
                        d
                        d
                        '
                    
                
                =
                (
                
                    
                        μ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
                ,
                
                    
                        Σ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
                )
            
        
where             
                
                    
                        μ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
            
         represents a mean of the distribution,             
                
                    
                        Σ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
            
         represents a covariance of the distribution, and             
                
                    
                        x
                    
                    
                        d
                    
                
            
         and             
                
                    
                        x
                    
                    
                        d
                        '
                    
                
            
         is a pair of reference data.

8. (Canceled)

1, wherein the estimating section estimates each sensor having a degree of association that is greater than or equal to a reference value.

10. (Currently Amended) The apparatus according to Claim [[8]]1, wherein the estimating section: 
sequentially selects sensors to be sources of outlierness, in order of degree of association beginning with a sensor having the highest degree of association; and 
estimates that sensors that have not yet been selected are not sources of outlierness, if a difference between the degree of association of the most recently selected sensor and the next highest degree of association is greater than or equal to a reference difference.

12. (Currently Amended) The apparatus according to Claim [[8]]1, wherein the estimating section sequentially selects a predetermined number of sensors to be sources of outlierness.

14. (Currently Amended) The apparatus according to Claim [[8]]1, wherein the estimating section: 
sequentially selects sensors to not be sources of outlierness, in order of degree of association beginning with a sensor having the lowest degree of association; and 
estimates that sensors that have not yet been selected are sources of outlierness, if a difference between the degree of association of the most recently selected sensor and a next lowest degree of association is greater than or equal to a reference difference.

1, wherein the estimating section sequentially selects a predetermined number of sensors not to be sources of outlierness, in order of degree of association beginning with a sensor having a lowest degree of association.

19. (Currently Amended) A method comprising: 
acquiring reference data serving as a reference, the reference data being output data of sensors operating under normal conditions; 
acquiring a plurality of sets of target data serving as an examination target, each set of target data output by a plurality of sensors in real-time; 
calculating, for each of a plurality of sensor groups such that each sensor group includes at least two sensors among the plurality of sensors, a degree of difference of a target data distribution of the target data from each sensor group relative to a reference data distribution of output from the each sensor group, the reference data distribution being a Gaussian distribution such that the calculating section calculates a mean value and a covariance value of the reference data of each pair of sensors for each of the plurality of sensor groups; and 

estimating, for each sensor, a degree of association of the sensor from a plurality of degrees of difference corresponding to sensor groups which include the sensor and estimating whether the sensor is a source of outlierness based on the degree of association estimated for the sensor,
wherein the reference data and the plurality of sets of target data are each expressed as two-dimensional coordinates in the reference data distribution and the target data distribution, 
wherein the reference data distribution is generated by:
            
                p
                
                    
                        
                            
                                x
                            
                            
                                d
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                        ;
                        
                            
                                ω
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                    
                
                =
                N
                
                    
                        
                            
                                x
                            
                            
                                d
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                        ;
                        
                            
                                μ
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                            
                                p
                            
                        
                        ,
                        
                            
                                Σ
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                            
                                p
                            
                        
                    
                
                ,
                 
                
                    
                        ω
                    
                    
                        d
                        d
                        '
                    
                
                =
                (
                
                    
                        μ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
                ,
                
                    
                        Σ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
                )
            
        
where             
                
                    
                        μ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
            
         represents a mean of the distribution,             
                
                    
                        Σ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
            
         represents a covariance of the distribution, and             
                
                    
                        x
                    
                    
                        d
                    
                
            
         and             
                
                    
                        x
                    
                    
                        d
                        '
                    
                
            
         is a pair of reference data.

20. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform operations comprising: 
acquiring reference data serving as a reference, the reference data being output data of sensors operating under normal conditions; 
acquiring a plurality of sets of target data serving as an examination target, each set of target data output by a plurality of sensors in real-time; 
calculating, for each of a plurality of sensor groups such that each sensor group includes at least two sensors among the plurality of sensors, a degree of difference of a target data distribution of the plurality of sets of target data from each sensor group relative to a reference data distribution of output from the each sensor group, the reference data distribution being a Gaussian distribution such that the calculating section calculates a mean value and a covariance value of the reference data of each pair of sensors for each of the plurality of sensor groups; and 

estimating, for each sensor, a degree of association of the sensor from a plurality of degrees of difference corresponding to sensor groups which include the sensor and estimating whether the sensor is a source of outlierness based on the degree of association estimated for the sensor,
wherein the reference data and the plurality of sets of target data are each expressed as two-dimensional coordinates in the reference data distribution and the target data distribution, respectively, and the reference and target data distributions are displayed in an overlapping manner on a common graph, and 
wherein the reference data distribution is generated by:
            
                p
                
                    
                        
                            
                                x
                            
                            
                                d
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                        ;
                        
                            
                                ω
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                    
                
                =
                N
                
                    
                        
                            
                                x
                            
                            
                                d
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                        
                        ;
                        
                            
                                μ
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                            
                                p
                            
                        
                        ,
                        
                            
                                Σ
                            
                            
                                d
                                
                                    
                                        d
                                    
                                    
                                        '
                                    
                                
                            
                            
                                p
                            
                        
                    
                
                ,
                 
                
                    
                        ω
                    
                    
                        d
                        d
                        '
                    
                
                =
                (
                
                    
                        μ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
                ,
                
                    
                        Σ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
                )
            
        
where             
                
                    
                        μ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
            
         represents a mean of the distribution,             
                
                    
                        Σ
                    
                    
                        d
                        
                            
                                d
                            
                            
                                '
                            
                        
                    
                    
                        p
                    
                
            
         represents a covariance of the distribution, and             
                
                    
                        x
                    
                    
                        d
                    
                
            
         and             
                
                    
                        x
                    
                    
                        d
                        '
                    
                
            
         is a pair of reference data.

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1 and 19-20 and further search, claims 1 and 19-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
a calculating section calculates, for each of a plurality of sensor groups such that each sensor group includes at least two sensors among the plurality of sensors, a degree of difference of a target data distribution of the target data from each sensor group relative to a reference data distribution of output from the each sensor group, the reference data distribution being a Gaussian distribution such that the calculating section calculates a mean value and a covariance value of the reference data of each pair of sensors for each of the plurality of sensor groups; and 
an estimating section estimates, for each sensor, a degree of association of the sensor from a plurality of degrees of difference corresponding to sensor groups which include the sensor and estimates whether the sensor is a source of outlierness based on the degree of association estimated for the sensor,
...

Claim 19:
...
calculating, for each of a plurality of sensor groups such that each sensor group includes at least two sensors among the plurality of sensors, a degree of difference of a target data distribution of the target data from each sensor group relative to a reference data distribution of output from the each sensor group, the reference data distribution being a Gaussian distribution such that the calculating section calculates a mean value and a covariance value of the reference data of each pair of sensors for each of the plurality of sensor groups; and 
estimating, for each sensor, a degree of association of the sensor from a plurality of degrees of difference corresponding to sensor groups which include the sensor and estimating whether the sensor is a source of outlierness based on the degree of association estimated for the sensor,
...

Claim 20:
...
calculating, for each of a plurality of sensor groups such that each sensor group includes at least two sensors among the plurality of sensors, a degree of difference of a target data distribution of the plurality of sets of target data from each sensor group relative to a reference data distribution of output from the each sensor group, the reference data distribution being a Gaussian distribution such that the calculating section calculates a mean value and a covariance value of the reference data of each pair of sensors for each of the plurality of sensor groups; and 
estimating, for each sensor, a degree of association of the sensor from a plurality of degrees of difference corresponding to sensor groups which include the sensor and estimating whether the sensor is a source of outlierness based on the degree of association estimated for the sensor,
...

Regarding the cited limitations of claim 1 and 19-20, which do not appear to be taught by the prior art: Zhang et al. teaches computing a degree of which data measurements differ from normal patterns of sensor data, including the use of Gaussian distributions, and computing outlier scores based on the data measurements. Osborne et al. teaches using Gaussian distributions in information processing of sensor networks. Liu et al. teaches using thresholds for data measurements to determine outlierness.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise, for each sensor group including at least two sensors, calculating a degree of difference of a target and reference distribution, 
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in each of the independent claims 1 and 19-20.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1 and 19-20 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125